Name: Commission Regulation (EEC) No 2404/86 of 30 July 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/24 Official Journal of the European Communities 31 . 7. 86 COMMISSION REGULATION (EEC) No 2404/86 of 30 July 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 578/86, '31 July 1986' is replaced by '30 September 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, in the light of information available, there is still a danger that until the new harvest, maize imported into Spain before 1 March 1986 may be re-exported to the Community as constituted at 31 December 1985, to third countries or to Portugal ; whereas the period of applica ­ tion of the charge introduced by Commission Regulation (EEC) No 578/86 (') should accordingly be extended until 30 September 1986 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 57, 1 . 3 . 1986, p. 20 .